DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/20; 1/11/21; 6/29/21; 8/6/21; 3/1/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the same functionalities as the claims of the referenced US Patent in a broader scope. The mapping of claim 1 of the instant application and the referenced patent is provided below.

Claim No.
Instant Application
Claim No.
Referenced Patent
1
A system comprising:
1
A system comprising: one or more computing devices interconnected by a physical network, wherein each of the computing devices comprises processing circuitry coupled to a memory device;

an orchestrator for a virtualized computing infrastructure, wherein the orchestrator comprises processing circuitry coupled to memory, configured to:

an orchestrator for a virtualized computing infrastructure, wherein the orchestrator is configured for execution by the computing devices, wherein the orchestrator is configured to:

receive a service definition for a service, wherein the service definition specifies a backend virtual network for the service;

 receive a service definition for a service implemented by load balancing service traffic for the service among a plurality of backend virtual execution elements, wherein the service definition specifies a first virtual network to use as a backend virtual network for the service;



and instantiate, in a selected one of the computing devices, a backend virtual execution element for the service;

and a network controller, wherein the network controller comprises processing circuitry coupled to memory,

and a network controller for the virtualized computing infrastructure, wherein the network controller is configured for execution by the computing devices,

send, to a computing device that hosts a backend virtual execution element for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network;

wherein the network controller is configured to: send, to the selected computing device, interface configuration data to configure, for the backend virtual execution element, a first virtual network interface for the first virtual network and a second virtual network interface for a second virtual network;

and configure a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network.

and based on the service definition specifying the first virtual network to use as the backend virtual network for the service, configure a load balancer to load balance the service traffic in part to the first virtual network interface.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: orchestrator and network controller recited in claims 1 and 13.
More specifically, claim 1 is directed to “a system” comprising “orchestrator” and “network controller”.  The orchestrator “receive a service definition for a service” and the network controller “send… interface configuration data” and “configure a load balancer”.  Although these two components are within the system, there is no connection or interworking between the two components.  
Claim 13 recite parallel method claim, thus includes the same issue noted in claim 1.  Claims 2-11 and 14-20 are rejected for their dependency. 

Claim 1 recites the limitation "the service traffic" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643) and further in view of Nakil et al. (U.S. Patent Application Publication No. 2015/0244617).

Regarding Claim 1, Kim teaches A system (Kim teaches a system and a method for service orchestration capable of integrating network resources distributed in a cloud network to provide a service required by a service provider (par [0003])) comprising: an orchestrator (service orchestration planner 201 (FIG. 4)) for a virtualized computing infrastructure (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler and configures a virtual network from the service attribute detail information included in the service specification (par [0067]; FIG. 4)), wherein the orchestrator comprises processing circuitry coupled to memory (processor module and storage module (par [0032]); FIG. 5 is processed by orchestration planner (par [0069]), indicating a processor and memory), configured to: receive a service definition for a service (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler (par [0067]; FIG. 4)), wherein the service definition specifies a backend virtual network for the service (Kim teaches that the virtual network from the service attribute detail information is included in the service specification (par [0067]); the service attribute detail information includes information on the virtual function and the application server, micro data center (MDC) information, chaining rule of a specific virtual function when the specific virtual function is changed according to the environment condition (par [0045][0049][0050][0054]); the service orchestration planner analyzes a service specification received and configure a virtual network from the service attribute detail information included in the service specification (par [0067][0078])); and a network controller (service orchestration controller 203 (FIG. 4)), wherein the network controller comprises processing circuitry coupled to memory (processor module and storage module (par [0032]); the fact that the service orchestration controller performs functions such as controlling or transferring indicates a processing module and a storage module (par [0095][0143])), configured to: send, to a computing device (micro data center) that hosts a backend virtual execution element (virtual function/application server (FIG. 4)) for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); MDC includes at least one virtual function or an application server (par [0033]; FIG. 4); in the MDC, the virtual function, and the application servers are connected to each other via the virtual link (par [0126]); the virtual network is configured by arranging all application servers and virtual functions necessary for the service in the service template and connecting the application servers with the virtual functions by the virtual link (par [0126]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])). 
Although teaching that the orchestration controller transmits a service execution command to at least one of the MDC as noted above, Kim does not explicitly teach send, to a computing device that hosts a backend virtual execution element for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network.  Further, although teaching that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]), Kim does not explicitly teach and configure a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network.  Nakil et al. teaches such limitations. 
	Nakil et al is directed to physical path determination for virtual network packet flows.  More specifically, Nakil et al. teaches send, to a computing device (server; FIG. 2B) that hosts a backend virtual execution element for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network (Nakil et al. teaches that a virtual network controller provides a logically and in some cases physically centralized controller for facilitating operation of one or more virtual networks within data center (par [0055]); virtual network controller operates in response to configuration input received from network administrator (par [0055]); to perform multicast in a virtual network, virtual network controller communicates a multicast tree created for specific multicast group in the virtual network to servers that belong to the multicast group (par [0128]; FIG. 2A)); and configure a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network (Nakil et al. teaches that the virtual network controller performs virtual network controller operations including VNC global balancing supporting load balancing of analytics, configuration, communication tasks among VNC nodes 192 (par [0152]; FIG. 5)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Nakil et al.  The modification would have allowed the system to support load balancing of configuration and communication tasks among VNC nodes (see Nakil et al., par [0152]). 

Regarding Claim 2, the combined teachings of Kim and Nakil et al. teach The system of claim 1, and further, the references teach wherein the orchestrator is configured to direct the network controller to create the load balancer for the service (Kim teaches that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]); service specification is transferred to the service orchestrator, and the service specification includes load balancer (par [0109][0116]); service orchestration planner received the service specification configures the service template using information included in the service specification (par [0122]); Nakil et al. teaches that the virtual network controller performs virtual network controller operations including VNC global balancing supporting load balancing of analytics, configuration, communication tasks among VNC nodes 192 (par [0152]; FIG. 5))).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Nakil et al.  The modification would have allowed the system to support load balancing of configuration and communication tasks among VNC nodes (see Nakil et al., par [0152]). 

Regarding Claim 4, the combined teachings of Kim and Nakil et al. teach The system of claim 1, and further, the references teach wherein the orchestrator is configured to annotate configuration data for the backend virtual execution element to specify the backend virtual network (Kim teaches that a service orchestration planner generates virtual network configuration information (par [0068]); the service orchestration scheduler configures a service chain composed of connection pair information between a connection point to which traffic of the service user is introduced and connection points of the application server or the virtual function (par [0090]); service orchestration planner consider the most suitable MDC and the zone of the suitable MDC to which the virtual function and the application server are provisioned, and connect the virtual function with the application server by a virtual link to establish a virtual network (par [0123])), and wherein the network controller is configured to, based on the annotated configuration data for the backend virtual execution element, send the interface configuration data to configure, for the backend virtual execution element, the virtual network interface for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])).  

Regarding Claim 5, the combined teachings of Kim and Nakil et al. teach The system of claim 1, and further, the references teach wherein the network controller is configured to: receive a virtual network address for the virtual network interface for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132]); Nakil et al. teaches that the VM is configured with a virtual network address (par [0107])); and configure the load balancer to load balance the service traffic in part to the virtual network address (Kim teaches application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]); Nakil et al. teaches that VNC global load balancing executed by VNC supports load balancing of analytics, configuration, communication tasks (par [0152])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim so that the VM is configured with a virtual network address, as taught by Nakil et al.  The modification would have allowed the system to specify the VM and to map to a physical network address of VNC (see Nakil et al., par [0107]). 

Regarding Claim 7, the combined teachings of Kim and Nakil et al. teach The system of claim 1, and further, the references teach wherein the orchestrator is configured to create, in the network controller, a load balancer member object, of the load balancer, for the backend virtual execution element and to annotate the load balancer member object with an annotation to specify the backend virtual network for the service (Nakil et al. teaches that the virtual network controller includes VNC global load balancing (par [0152]); Kim teaches application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim so that the orchestrator is configured to create, in the network controller, a load balancer member object, of the load balancer, for the backend virtual execution element, as taught by Nakil et al.  The modification would have allowed the system to support load balancing of configuration and communication tasks among VNC nodes (see Nakil et al., par [0152]). 


Regarding Claim 12, Kim teaches An orchestrator (service orchestration planner 201 (FIG. 4)) for a virtualized computing infrastructure (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler and configures a virtual network from the service attribute detail information included in the service specification (par [0067]; FIG. 4)), the orchestrator comprising: processing circuitry coupled to memory (processor module and storage module (par [0032]); FIG. 5 is processed by orchestration planner (par [0069]), indicating a processor and memory), configured to: receive a service definition for a service (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler (par [0067]; FIG. 4)), wherein the service definition specifies a backend virtual network for the service (Kim teaches that the virtual network from the service attribute detail information is included in the service specification (par [0067]); the service attribute detail information includes information on the virtual function and the application server, micro data center (MDC) information, chaining rule of a specific virtual function when the specific virtual function is changed according to the environment condition (par [0045][0049][0050][0054]); the service orchestration planner analyzes a service specification received and configure a virtual network from the service attribute detail information included in the service specification (par [0067][0078])); configure, based in part on the specified backend virtual network for the service, a network controller to configure a load balancer to load balance service traffic for the service in part to a virtual network interface, of a backend virtual execution element, for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); MDC includes at least one virtual function or an application server (par [0033]; FIG. 4); in the MDC, the virtual function, and the application servers are connected to each other via the virtual link (par [0126]); the virtual network is configured by arranging all application servers and virtual functions necessary for the service in the service template and connecting the application servers with the virtual functions by the virtual link (par [0126]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])).  
Although teaching that the orchestration controller transmits a service execution command to at least one of the MDC as noted above and the service specification includes load balancer (par [0116][0122]), Kim does not explicitly teach configure, based in part on the specified backend virtual network for the service, a network controller to configure a load balancer to load balance service traffic for the service in part to a virtual network interface, of a backend virtual execution element, for the backend virtual network.  Nakil et al. teaches such limitations. 
Nakil et al is directed to physical path determination for virtual network packet flows.  More specifically, Nakil et al. teaches that the virtual network controller performs virtual network controller operations including VNC global balancing supporting load balancing of analytics, configuration, communication tasks among VNC nodes 192 (par [0152]; FIG. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim so that the network controller is configured to configure a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Nakil et al.  The modification would have allowed the system to support load balancing of configuration and communication tasks among VNC nodes (see Nakil et al., par [0152]). 

Regarding Claim 13, Kim teaches A method comprising: receiving, by an orchestrator for a virtualized computing infrastructure, a service definition for a service (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler (par [0067]; FIG. 4)), wherein the service definition specifies a backend virtual network for the service ((Kim teaches that the virtual network from the service attribute detail information is included in the service specification (par [0067]); the service attribute detail information includes information on the virtual function and the application server, micro data center (MDC) information, chaining rule of a specific virtual function when the specific virtual function is changed according to the environment condition (par [0045][0049][0050][0054]); the service orchestration planner analyzes a service specification received and configure a virtual network from the service attribute detail information included in the service specification (par [0067][0078])); sending, by a network controller, to a computing device that hosts a backend virtual execution element for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); MDC includes at least one virtual function or an application server (par [0033]; FIG. 4); in the MDC, the virtual function, and the application servers are connected to each other via the virtual link (par [0126]); the virtual network is configured by arranging all application servers and virtual functions necessary for the service in the service template and connecting the application servers with the virtual functions by the virtual link (par [0126]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])).  
Although teaching that the orchestration controller transmits a service execution command to at least one of the MDC as noted above, Kim does not explicitly teach sending, by a network controller, to a computing device that hosts a backend virtual execution element for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network.  Further, although teaching that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]), Kim does not explicitly teach and configuring a load balancer to load balance service traffic for the service in part to the virtual network interface for the backend virtual network.  Nakil et al. teaches such limitations. 
	Nakil et al is directed to physical path determination for virtual network packet flows.  More specifically, Nakil et al. teaches sending, by a network controller, to a computing device that hosts a backend virtual execution element for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network (Nakil et al. teaches that a virtual network controller provides a logically and in some cases physically centralized controller for facilitating operation of one or more virtual networks within data center (par [0055]); virtual network controller operates in response to configuration input received from network administrator (par [0055]); to perform multicast in a virtual network, virtual network controller communicates a multicast tree created for specific multicast group in the virtual network to servers that belong to the multicast group (par [0128]; FIG. 2A)); and configuring a load balancer to load balance service traffic for the service in part to the virtual network interface for the backend virtual network (Nakil et al. teaches that the virtual network controller performs virtual network controller operations including VNC global balancing supporting load balancing of analytics, configuration, communication tasks among VNC nodes 192 (par [0152]; FIG. 5)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Nakil et al.  The modification would have allowed the system to support load balancing of configuration and communication tasks among VNC nodes (see Nakil et al., par [0152]). 

Regarding Claim 14, the combined teachings of Kim and Nakil et al. teach The method of claim 13, and further, the references teach further comprising creating the load balancer for the service (Kim teaches that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]); service specification is transferred to the service orchestrator, and the service specification includes load balancer (par [0109][0116]); service orchestration planner received the service specification configures the service template using information included in the service specification (par [0122]); Nakil et al. teaches that the virtual network controller performs virtual network controller operations including VNC global balancing supporting load balancing of analytics, configuration, communication tasks among VNC nodes 192 (par [0152]; FIG. 5))).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Nakil et al.  The modification would have allowed the system to support load balancing of configuration and communication tasks among VNC nodes (see Nakil et al., par [0152]). 

Regarding Claims 16-17 and 19, Claims 16-17 and 19 are directed to method claims and they do not teach or further define over the limitations recited in claims 4-5 and 7.   Therefore, claims 16-17 and 19 are also rejected for similar reasons set forth in claims 4-5 and 7.
	
Claims 3, 6, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643), Nakil et al. (U.S. Patent Application Publication No. 2015/0244617), and further in view of Madhayyan et al. (U.S. Patent Application Publication No. 2018/0048716).

Regarding Claim 3, the combined teachings of Kim and Nakil et al. teach The system of claim 1, however, the references do not teach wherein the network controller is configured to: allocate a service Internet Protocol (IP) address for the service; and configure the service with the service IP address.  Madhayyan et al. teaches such limitations. 
	Madhayyan et al. is directed to datapath triggered on-demand NFV service activation.  More specifically, Madhayyan et al. teaches wherein the network controller is configured to: allocate a service Internet Protocol (IP) address for the service (Madhayyan et al. teaches that a service container is instantiated for the requested service by a container manager (par [0049]); an IP address is assigned to the service container (par [0049]; FIG. 5)); and configure the service with the service IP address (Madhayyan et al. teaches that IP address is added as an entry to a table in the datapth engine (par [0049]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Nakil et al. so that the service internet protocol address for the service is allocated, as taught by Madhayyan et al.  The modification would have allowed the system to instantiate containers when needed and remove containers that are inactive while providing customizing service for each subscriber (see Madhayyan et al., par [0031][0034]). 

Regarding Claim 6, the combined teachings of Kim and Nakil et al. teach The system of claim 1, and further, the references teach wherein the network controller is configured to: receive a virtual network address for the virtual network interface for the backend virtual network in association with a service Internet Protocol (IP) address for the service (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132]); Nakil et al. teaches that the VM is configured with a virtual network address (par [0107])); and configure the load balancer to load balance the service traffic, sent to the service IP address, in part to the virtual network address (Kim teaches application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]); Nakil et al. teaches that VNC global load balancing executed by VNC supports load balancing of analytics, configuration, communication tasks (par [0152])).  
	Although teaching that the virtual network address for the virtual network interface is received as noted above, the references do not explicitly teach receive a virtual network address for the virtual network interface for the backend virtual network in association with a service Internet Protocol (IP) address for the service; and configure the load balancer to load balance the service traffic, sent to the service IP address, in part to the virtual network address.  Madhayyan et al. teaches such a limitation. 
	Madhayyan et al. is directed to datapath triggered on-demand NFV service activation.  More specifically, Madhayyan et al. teaches that a service container is instantiated for the requested service by a container manager (par [0049]); an IP address is assigned to the service container (par [0049]; FIG. 5).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Nakil et al. so that the service internet protocol address for the service is allocated, as taught by Madhayyan et al.  The modification would have allowed the system to instantiate containers when needed and remove containers that are inactive while providing customizing service for each subscriber (see Madhayyan et al., par [0031][0034]). 

Regarding Claim 15, the combined teachings of Kim and Nakil et al. teach The method of claim 13, however, the references do not teach further comprising: allocating a service Internet Protocol (IP) address for the service; and configuring the service with the service IP address.  Madhayyan et al. teaches such limitations. 
	Madhayyan et al. is directed to datapath triggered on-demand NFV service activation.  More specifically, Madhayyan et al. teaches further comprising: allocating a service Internet Protocol (IP) address for the service (Madhayyan et al. teaches that a service container is instantiated for the requested service by a container manager (par [0049]); an IP address is assigned to the service container (par [0049]; FIG. 5)); and configuring the service with the service IP address (Madhayyan et al. teaches that IP address is added as an entry to a table in the datapth engine (par [0049]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim and Nakil et al. so that the service internet protocol address for the service is allocated, as taught by Madhayyan et al.  The modification would have allowed the system to instantiate containers when needed and remove containers that are inactive while providing customizing service for each subscriber (see Madhayyan et al., par [0031][0034]). 

Regarding Claim 18, the combined teachings of Kim and Nakil et al. teach The method of claim 13, and further, the references teach further comprising: receiving a virtual network address for the virtual network interface for the backend virtual network in association with a floating Internet Protocol (IP) address for the service (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132]); Nakil et al. teaches that the VM is configured with a virtual network address (par [0107])); and configuring the load balancer to load balance the service traffic, sent to the service IP address, in part to the virtual network address (Kim teaches application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]); Nakil et al. teaches that VNC global load balancing executed by VNC supports load balancing of analytics, configuration, communication tasks (par [0152])).  
	Although teaching that the virtual network address for the virtual network interface is received as noted above, the references do not explicitly teach receiving a virtual network address for the virtual network interface for the backend virtual network in association with a floating Internet Protocol (IP) address for the service; and configuring the load balancer to load balance the service traffic, sent to the service IP address, in part to the virtual network address.  Madhayyan et al. teaches such a limitation. 
	Madhayyan et al. is directed to datapath triggered on-demand NFV service activation.  More specifically, Madhayyan et al. teaches that a service container is instantiated for the requested service by a container manager (par [0049]); an IP address is assigned to the service container (par [0049]; FIG. 5), indicating a floating IP address.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim and Nakil et al. so that the service internet protocol address for the service is allocated, as taught by Madhayyan et al.  The modification would have allowed the system to instantiate containers when needed and remove containers that are inactive while providing customizing service for each subscriber (see Madhayyan et al., par [0031][0034]). 

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643), Nakil et al. (U.S. Patent Application Publication No. 2015/0244617), and further in view of Huang et al. (EP 3316532A1).

Regarding Claim 8, the combined teachings of Kim and Nakil et al. teach The system of claim 7, and further, the references teach wherein, to configure the load balancer, the network controller is configured to, based on the annotation to specify the backend virtual network for the service, configure the load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network (Nakil et al. teaches that the VNC global load balancing supports load balancing of analytics, configuration, communication tasks, among VNC nodes (par [0152])).  
Although teaching that the virtual network controller configures the VNC global load balancing as noted aboce, the references do not explicitly teach wherein, to configure the load balancer, the network controller is configured to, based on the annotation to specify the backend virtual network for the service, configure the load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network.  Huang et al. teaches such a limitation. 
Huang et al. is directed to computer device, system and method for implementing load balancing.  More specifically, Huang et al. teaches that a virtual management unit 20112 is configured to create or delete the load balancing virtual machine 20212 according to the configuration information for creating a load balancing virtual machine (par [0100]; FIG. 2B).  Further. Huang et al. teaches that the load balancing virtual machine 20212 receives the service sent by the virtual machine 20213, and selects a back-end server to process the service initiated by the virtual machine 20213 (Step 906 of FIG. 9; par [0192]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Nakil et al. so that the network controller is configured to configure the load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network based on the annotation to specify the backend virtual network for the service, as taught by Huang et al.  The modification would have allowed the system to prevent congestion caused by a centralized load balancing node (see Huang et al., par [0195]). 

Regarding Claim 20, Claim 20 is directed to a method claim and it does not teach or further define over the limitations recited in claim 8.   Therefore, claim 20 is also rejected for similar reasons set forth in claim 8.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643), Nakil et al. (U.S. Patent Application Publication No. 2015/0244617), and further in view of Suresh et al. (U.S. Patent No. 10,243,919).

Regarding Claim 9, the combined teachings of Kim and Nakil et al. teach The system of claim 1, however, the references do not explicitly teach wherein the virtual network interface for the backend virtual network is the primary interface of the backend virtual execution element.  Suresh et al. teaches such a limitation. 
	Suresh et al. is directed to rule-based automation of DNS service discovery.  More specifically, Suresh et al. teaches that a first DNS record points to a primary network interface of the virtual machine, while a second DNS record points to a management network interface of the virtual machine (col. 4, line 55- col. 5, line 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Nakil et al. so that the virtual network interface for the backend virtual network is the primary interface of the backend virtual network, as taught by Suresh et al.  The modification would have allowed the system to utilize different ports for different tasks (see Suresh et al., col. 4, line 55-col. 5, line 1). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643), Nakil et al. (U.S. Patent Application Publication No. 2015/0244617), and further in view of Feng et al. (U.S. Patent Application Publication No. 2020/0252376).

Regarding Claim 10, the combined teachings of Kim and Nakil et al. teach The system of claim 1, however, the references do not explicitly teach wherein the backend virtual execution element comprises a Kubernetes pod.  Feng et al. teaches such a limitation. 
	Feng et al. is directed to network context monitoring within service mesh containerization environment.  More specifically, Feng et al. teaches that the pod is a Kubernetes pod (par [0016]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Nakil et al. so that the backend virtual execution element comprises a Kubernetes pod, as taught by Feng et al.  The modification would have allowed the system to provide container services (see Feng et al., par [0051]). 

Regarding Claim 11, the combined teachings of Kim, Nakil et al., and Feng et al. teach The system of claim 10, and further, the references teach wherein the load balancer comprises a Kubernetes service that provides access to the Kubernetes pod via a service Internet Protocol (IP) address assigned to the Kubernetes service (Feng et al. teaches that service mesh proxy allows for the application containers to operate in a service mesh infrastructure, and that service mesh infrastructure provides various additional features for the application containers such as load balancing (par [0015]); container provides services (par [0042][0049]); container service includes Kubernetes (par [0051]); application containers within the pod share the same IP address and port space (par [0016])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Nakil et al. so that the load balancer comprises a Kubernetes service that provides access to the Kubernetes pod via a service IP address assigned to the Kubernetes service, as taught by Feng et al.  The modification would have allowed the system to provide container services (see Feng et al., par [0051]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414